I concur in the judgment. I also concur in all the points decided in the opinion of Mr. Justice Works, and in nearly everything that is said in that opinion. It is barely possible, however, that the opinion might be construed as indicating that the decision of this court on the appeal from the judgment was correct, — that is, that the findings support the judgment of the court below, and that its invalidity appears only upon a review of the evidence upon this appeal from the order denying a new trial. I could not *Page 682 
concur in that view. I am as fully convinced now as I was on the other appeal that the findings present a case of logical felo de se; and show conclusively on their face that the parties did not commence "living and cohabiting together in the way usual with married people," and hadnot " mutually assumed toward each other marital rights, duties, and obligations." In all other respects I concur in the opinion of Mr. Justice Works.